Case 1:19-cv-25259-BB Document 48 Entered on FLSD Docket 02/11/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 19-cv-25259-BLOOM/LOUIS

   SHIRLEY JOHNSON,

        Plaintiff,

   v.

   CARNIVAL CORPORATION,

       Defendant.
   _______________________________________/

                                              ORDER

        THIS CAUSE comes before the Court upon Plaintiff’s Amended Motion for Protective Order

 re Rule 35 Examination (ECF No. 44). This matter was referred to the undersigned United States

 Magistrate Judge by the Honorable Beth Bloom, United States District Judge, to take all appropriate

 action on all discovery matters (ECF No. 9). A hearing was conducted on the Amended Motion for

 Protective Order on February 10, 2021, at which time the Motion was denied in part and granted

 in part. This Order largely memorializes that ruling, with one exception: Plaintiff’s request that

 her son, Damien Johnson, be permitted to attend in person will be granted.

        Plaintiff seeks a protective order from attending a medical examination noticed by

 Defendant, pursuant to Fed. R. Civ. P. 35. Plaintiff resists appearing for the examination in person,

 and seeks an order limiting her attendance for any such examination to a virtual or telemedicine

 examination. If her primary relief is denied, Plaintiff alternatively seeks an order permitting

 attendance at the CME by her son, Damien Johnson, and permitting her to record it. Plaintiff’s

 Motion is predicated on her general poor health and advanced age; no justification is advanced for



                                                  1
Case 1:19-cv-25259-BB Document 48 Entered on FLSD Docket 02/11/2021 Page 2 of 3




 her demand to record the examination.

        This is not Plaintiff’s first attempt at this relief. Plaintiff previously filed a Motion for

 Protective Order on January 20, 2021 (ECF No. 38), and a hearing was conducted on the Motion

 on January 22, 2021. At that time, I observed that Plaintiff’s Motion lacked specificity about

 Plaintiff’s condition and, considering Defendant’s dispute over the factual predicate for her

 inability to attend, it was insufficient to carry her burden for a protective order. Yet Plaintiff’s

 proffer raised enough concern about requiring Plaintiff’s in-person attendance that an opportunity

 was afforded for Plaintiff to file an Amended Motion and meet her burden.

        Plaintiff’s Amended Motion for Protective Order is identical in all meaningful respects to

 the original. No further facts have been advanced regarding Plaintiff’s limitations or activities that

 would enable me to assess the burden that an in-person examination would impose upon her.

 Nonetheless, and largely without objection from defense counsel, some accommodation will be

 made to facilitate the CME process.

        The Motion is denied to the extent that she seeks an order requiring the examination to be

 conducted virtually. Plaintiff’s proffer of infirmity has not been substantiated with evidence that

 would enable this Court to evaluate the relative burden on Plaintiff of appearing in person.

 Balanced against the fact, as noted by Defendant in its Response (ECF No. 46), that Plaintiff has

 attended in-person medical appointments during the Covid-19 pandemic, Plaintiff’s aversion to

 attending this appointment in person rests on an unspecified, and unsupported, claim of infirmity

 that fails to meet her burden for a protective order.

        Similarly, Plaintiff’s explanation for demanding a third-party to be present at the CME was

 that she takes direction better from her son, who has been her sole caretaker for a decade and holds

 power of attorney for her. The only utility, or necessity, advanced for his presence then would be



                                                   2
Case 1:19-cv-25259-BB Document 48 Entered on FLSD Docket 02/11/2021 Page 3 of 3




 to reiterate instructions from the examining doctor in the event that Plaintiff fails to perform those

 instructions: the example offered at the hearing was the doctor may instruct her to lift a limb, but

 Plaintiff might fail to do so unless and until Mr. Johnson repeats the instruction. At the hearing,

 defense counsel agreed that Mr. Johnson should be permitted to attend the examination if the

 physician conducting the examination determines that Mr. Johnson’s attendance is necessary to

 facilitate communication.

         In the balance of harms, I find that Mr. Johnson’s presence at his mother’s CME may be

 more beneficial than disruptive, and I accordingly grant the motion to the extent she seeks an order

 permitting Damian Johnson to be present. Davanzo v. Carnival Cruise Lines, No. 14-20153-CIV-

 LENARD, 2014 WL 1385729, at *5 (S.D. Fla. Apr. 9, 2014) (finding spouse’s presence at

 contested CME would “not subvert the purpose” of the Rule 35 examination and thus permitting

 it). Mr. Johnson shall not interfere with the examination by suggesting information to the

 examining doctor (who has no reason likewise to pose any questions or requests to Mr. Johnson);

 his role is limited to assisting to communicate the physician’s questions and instructions to the

 Plaintiff.

         Finally, Plaintiff’s request to record the examination is denied.

         DONE AND ORDERED in Miami, Florida this 11th day of February, 2021.




                                                 _______________________________________
                                                 LAUREN LOUIS
                                                 UNITED STATES MAGISTRATE JUDGE




                                                   3
